Citation Nr: 1242074	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond March 22, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from October 1992 to March 21, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's request for an extension of his delimiting date.

In July 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant was discharged from active duty on March 21, 2000; his delimiting period for receiving Chapter 30 education benefits expired on March 22, 2010.

2.  The appellant was enrolled in an educational program on the quarter system from March 15, 2010, to June 5, 2010.

3.  The evidence does not show, and the appellant does not contend, that he was prevented from initiating or completing a chosen program of education within the applicable period of eligibility for Chapter 30 benefits because of a physical or mental disability that did not result from his own willful misconduct.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for Chapter 30 education benefits to June 5, 2010, are met, but not to any date beyond June 5, 2010.  38 U.S.C.A. §§ 3031(f)(1), 5103A (West 2002); 38 C.F.R. § 21.7050, 21.7051, 21.7135(s)(1) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board has the applicability of the VCAA.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).

II.  Analysis

The appellant seeks to establish entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond March 22, 2010.  He does not dispute that he served on active duty from October 1992 to March 21, 2000.  He has not asserted that he had any additional periods of service after March 21, 2000.  At the July 2011 hearing, the appellant testified that he relied on a verbal communication from a VA employee in 2000 that as long as he was enrolled in an education program before he was out of the military for 10 years, he would receive all 36 months of benefits.  (July 2011 Hearing Transcript (Tr.) at 2)  He stated that he was told to file an extension letter in January 2010, which he did.  (Tr. at 2)  He testified that he was still in school and had continuously been in school since 2008.  (Tr. at 3)  In a March 2010 statement, he stated that it took him 8 years to decide to finally get into college and use his benefits from the G.I. Bill.

Under applicable law, Chapter 30 benefits must ordinarily be used within 10 years of the date of a veteran's last discharge or release from active duty.  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  Inasmuch as the appellant served on active duty from October 1992 to March 21, 2000, his 10-year period for eligibility expired on March 22, 2010.

Exceptions to this rule provide that the 10-year period can be extended if: (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed. 38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g), 21.7051(a), 21.7135(s).

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a Veteran's original period of eligibility ended, or (2) one year from the date on which a Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  VA received a claim for an extended period of eligibility in March 2010.  Thus, the claim was timely.

The record shows that at the time his benefits expired, the appellant was enrolled in an educational program at ITT Technical Institute in Boise, Idaho.  Information from the school reflects that the appellant was enrolled in courses on a quarter schedule that began on March 15, 2010, and was scheduled to end June 5, 2010.  As noted above, at the October 2011 hearing, the appellant testified that he had been continuously in school since 2008.  (Tr. at 3)  Thus, the appellant was enrolled in a course at the time of his delimiting date on March 22, 2010.  Because he was enrolled in courses on a quarter schedule that began March 15, 2010, and was scheduled to end June 5, 2010, the proper discontinuance is the last day of this course.  38 U.S.C.A. § 3031(f)(1); 38 C.F.R. § 21.7135(s)(1).  Accordingly, the Board finds that the appellant is entitled to an extension of the delimiting date for educational assistance benefits to June 5, 2010.  Id.

The Board acknowledges the appellant's contention that he was misinformed about his period of eligibility for Chapter 30 benefits.  The appellant has not asserted that he was unable to initiate and complete an education program within the deliminating period due to a disability.  Rather, as discussed above, the appellant seeks to establish entitlement to educational assistance benefits beyond March 22, 2010, on grounds of detrimental reliance, due to incorrect information provided by a VA employee.  The Board finds the statements of the appellant to the effect that he was misinformed about the period of eligibility for Chapter 30 benefits to be credible.  The Board is sympathetic to the Veteran's position.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits  "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not me"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  

In sum, the law and not the evidence is dispositive.  An extension of the delimiting date to June 5, 2010, is granted under the exception listed at 38 U.S.C.A. § 3031(f)(1).  An extension beyond June 5, 2010, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 3031.



ORDER

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, is granted to June 5, 2010, but no further.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


